DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/14/21 have been fully considered and are persuasive. Applicant’s response has overcome every objection to the claims, and the amendments to the claims have overcome the 35 USC 102 rejections previously set forth in the office action mailed 07/14/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Ms. Helen Liu, on 12/13/21.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1, lin. 11-12, “the plurality of compliant wires” is amended to --the 
Claim 8, lin. 1, “The device of claim 1 has a first…” is amended to -- The device of claim 1, wherein the device has a first…--.
Claim 10, lin. 1, “The device of claim 8 has a second…” is amended to -- The device of claim 8, wherein the device
Claim 10, lin. 2, “the first angle” is amended to --the first predetermined acute angle--.
Claim 18, lin. 1, “at least one compliant wire” is amended to – at least one of the two compliant wires--.
Claim 19, lin. 11, “the plurality of compliant wires” is amended to --the 
Claim 20, lin. 14, “the two compliant wires curve” is amended to –the two compliant wires are adapted to curve--.
Reason for Allowance
Claims 1, 8-12, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1, 8-12, and 18 the prior art fails to disclose, teach, or suggest the implantable device for treating heart failure by increasing a patient’s pulmonary artery compliance as claimed including the combination of two compliant wires, a distal joint assembly having a distal threaded tube and a proximal adjustment screw, wherein the distal ends of the two compliant wires join the distal threaded tube through corresponding side holes on the distal threaded tube; and the proximal screw element is configured to push into the distal ends of the two compliant wires from inside the distal threaded tube and thereby adjusting the angle between the two the compliant wires and wherein the proximal ends of the two compliant wires join together forming a proximal joint.
Re. claims 15-16, and 19, the prior art fails to disclose, teach, or suggest the implantable device for treating heart failure by increasing a patient’s pulmonary artery compliance as claimed including the combination of two compliant wires, a distal joint assembly having a distal threaded tube and a proximal adjustment screw, wherein the distal ends of the two compliant wires join the distal threaded tube through corresponding side holes on the distal and a distal anchor joining the distal joint assembly by a distal anchoring arm. 
Re. claim 20, the prior art fails to disclose, teach, or suggest the implantable device for treating heart failure by increasing a patient’s pulmonary artery compliance as claimed including the combination of two compliant wires, a distal joint assembly having a distal threaded tube and a proximal adjustment screw, wherein the distal ends of the two compliant wires join the distal threaded tube through corresponding side holes on the distal threaded tube; and the proximal screw element is configured to push into the distal ends of the two compliant wires from inside the distal threaded tube and thereby adjusting the angle between the two the compliant wires and wherein the proximal ends of the two compliant wires curved inwards into the lumen of the pulmonary artery forming an atraumatic tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Lashinski, et al. , US20170086974, Fig. 1, discloses an implantable device having two compliant wires having a proximal and distal end wherein the two compliant wires form an angle in between, a distal joint assembly having a distal threaded tube and a proximal adjustment screw. However Lashinski does not disclose wherein the distal ends of the two compliant wires join the distal threaded tube through corresponding side and the proximal ends 
-	Lashinski et al., US20160235526, Fig. 14B discloses an implantable device having two compliant wires having a proximal and distal end wherein the two compliant wires form an angle in between, a distal joint assembly having a distal threaded tube and a proximal adjustment screw. However Lashinski does not disclose wherein the distal ends of the two compliant wires join the distal threaded tube through corresponding side and the proximal ends of the two compliant wires joint together forming a proximal joint or a distal anchor or the two compliant wires curve inwards forming an atraumatic tip as claimed. 
-	Srivastava, US6951571B1, Fig. 8 discloses an implantable device having two compliant wires having a proximal and distal end wherein the two compliant wires form an angle in between, a distal joint assembly having a distal threaded tube. However Srivastava does not disclose the proximal adjustment screw, and wherein the distal ends of the two compliant wires join the distal threaded tube through corresponding side and the proximal ends of the two compliant wires joint together forming a proximal joint or a distal anchor or the two compliant wires curve inwards forming an atraumatic tip as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771